Citation Nr: 1603722	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to March 1978. 

A claim for service connection for PTSD was previously denied by the RO in September 2010 and January 2011.  Although notified of the denial, the Veteran did not express timely disagreement.   

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision in which the RO reopened the claim for service connection for PTSD and denied service connection for PTSD, anxiety, and depressive disorders on the merits.  In June 2012, the Veteran filed a notice of disagreement (NOD) only with the denial of service connection for PTSD.  A statement of the case (SOC) was issued in August 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013.

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence was necessary, and if so, has been received to reopen the claim for service connection for PTSD, as that matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As discussed further below, the Board finds that the Veteran submitted new and material evidence within one year of the January 2011 rating decision.  Therefore, that decision is not final, and the Board need not address the criteria to reopen the claim.  38 C.F.R. § 3.156 (b) (2015). 

In a February 2015 rating decision, the RO denied service connection for bilateral hearing loss.  In November 2015, the Veteran filed an NOD.  As explained in the remand below, the RO has not yet issued an SOC.  

In November 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

As regards characterization of the appeal, the Board notes that, in July 2011, the Veteran filed a claim for service connection for anxiety and depression and, in December 2011 requested that his previously denied claim for service connection for PTSD be reopened.  In the June 2012 rating decision on appeal, the RO declined to reopen the claim for service connection for PTSD, and separately denied service connection for anxiety and depression.  Although, in the NOD filed that same month, the Veteran disagreed only with the denial of service connection for PTSD, during the hearing, the Veteran testified that he had been told that the other diagnosed disabilities of record-to include anxiety, depression and substance abuse disorders, were manifestations of PTSD.  Given the diagnoses of record, what the RO has adjudicated, and the Veteran's assertions, the Board finds that the Veteran will not be prejudiced by the Board expanding the claim on appeal to encompass other diagnosed psychiatric conditions, as reflected on the title page.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  In this case, the Veteran had diagnoses of psychiatric disabilities other than PTSD, including anxiety, depressive, and substance abuse disorders.  Notwithstanding the Veteran's limitation of June 2012 disagreement to only PTSD, consistent with Clemons and the current record, the Board characterized the matter as reflected on the title page.  

The Board's decision addressing the claim for acquired psychiatric disability to include PTSD is set forth below.   The remand also addresses a claim for service connection for bilateral hearing loss-for which the Veteran has completed the first of two actions required to place this matter in appellate status-is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In September 2010 and January 2011, the RO denied service connection for PTSD and the Veteran was notified of the denial in letters in September 2010 and January 2011. 

3.  Within one year in December 2011, the Veteran identified new and material VA treatment records relevant to the existence of a current mental health disability.   

4.  Although the record includes a number of assessments and some diagnoses of PTSD, the weight of the competent, probative evidence on the question of diagnosis indicates that the Veteran does not meet the diagnostic criteria for PTSD.

5.  The diagnoses of anxiety and depression of record have not been attributed to any in-service event, and service connection for personality and substance abuse disorders is legally precluded.


CONCLUSIONS OF LAW

1.  The January 2011 decision in which the RO denied service connection for PTSD was not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 4.125 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

With respect to the claim for service connection for an acquired psychiatric disorder to include PTSD on the merits, May 2010 and March 2012 pre-decisional letters from the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate all elements of the claim as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also requested detailed information regarding traumatic events in service and provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The initial September 2010 and January 2011 decisions and the subsequent June 2012 RO decision reflect the initial adjudications of the claim after issuance of the respective May 2010 and March 2012 letters.  

Relevant to VA's duty to assist, the Veteran's service treatment records, and VA medical records dated through December 2015 are of record.   The Veteran has not identified any other sources of relevant evidence.  Although the Veteran has not been provided an examination by the Compensation and Pension Service, there is no requirement that an examination must be provided by this service.  Here, the Veteran has been examined and treated over many years exclusively at VA facilities by VA medical care providers.  The Board finds that the many VA inpatient mental health assessments, summarized in detail below, are adequate to decide the issue as they are predicated on an interview with the Veteran; an accurate summary of military and post-service treatment, and mental health examinations with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Even though the examiners did not note a review of the service records, their summaries of the Veteran's reports of certain circumstances in service are consistent with the service records.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

During the November 2015 Board hearing, the Veteran had the opportunity to orally set forth his contentions.  The Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.  

During the hearing, the undersigned identified the claim on appeal, and noted the elements of the claim that were lacking to substantiate the claim for service connection.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned, as the extent of any in-service event or injury, whether there is medical evidence of an acquired psychiatric disorder, and whether it is related to his service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  The Veteran has indicated that he has received mental health care only from VA providers and, as indicated, all such records have been associated with the claim file.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain relevant evidence, and the Veteran's and VA's respective responsibilities obtaining relevant evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

A.  Finality of Prior Denial

Historically, in September 2010 and January 2011, the RO denied the Veteran's claim for service connection for PTSD because there was no competent evidence of the existence of a mental health disability for which service connection was available.  The RO noted consideration of VA treatment records through April 2010.  The Veteran did not express timely disagreement.  However, the Veteran did submit a claim for service connection for anxiety and depression in July 2011 and a request to reopen a claim for service connection for PTSD in December 2011.  In the latter submission, the Veteran requested that VA obtain current records of VA mental health treatment. 

Applicable regulations provide that if new and material evidence was received during an appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).   

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In June 2012, the RO noted that it had obtained and considered VA outpatient treatment records from January 2010 to May 2012, reopened the Veteran's claim for service connection for PTSD, but denied service connection for PTSD, anxiety, and depression on the merits.  The same month, the Veteran expressed timely disagreement only with the denial of service connection for PTSD.  

The Board finds that the VA outpatient treatment records from January 2010 that the Veteran identified in December 2011 are new because they were not considered in the September 2010 and January 2011 decisions.  The records are material because they address mental health assessment, diagnosis, and treatment of the Veteran including an assessment of possible PTSD which was relevant to the existence of a current mental health disorder, a previously unestablished fact necessary to substantiate a claim for service connection for PTSD.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Therefore, the Board finds that new and material evidence was identified by the Veteran and available in December 2011 within one year of the January 2011 RO decision.   Therefore, the January 2011 RO decision that denied service connection for PTSD was not final, and the Board will adjudicate the claim on the merits.  

B.  Service Connection for Psychiatric Disability, to include PTSD

The Veteran served in the U.S. Marine Corps with duty as a tracked vehicle mechanic.  He contended in an April 2010 claim, a September 2013 substantive appeal, and during the November 2015 Board hearing that he experiences PTSD caused by traumatic events in service.  Specifically, he reported witnessing harsh conditions and the deaths of prisoners while incarcerated in a Mexican prison between September 1976 and August 1977 and the death of a child near his off-base residence near Camp Lejeune at some time during his tour of duty prior to discharge.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Service connection for PTSD requires medical evidence diagnosing the disorder;  a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD requires that a Veteran have been exposed to a traumatic event, and that he experienced a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See American Psychiatric Association's  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  [Parenthetically, the Board notes that, when a case is certified to the Board on or after August 4, 2014, a diagnosis of an acquired psychiatric disorder must be in accordance with the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5). 38 C.F.R. § 4.125(a).  See 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).  As this case was certified to the Board in October 2013, the DSM-IV applies].   

Historically, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Where a veteran's alleged stressor was not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994).

The Board notes, however, that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

If a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, lay testimony, alone, may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul 13, 2010).  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki, 6 Vet. App. at 98. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Service personnel records show that the Veteran completed recruit training and was transferred to attend a service school at Camp Pendleton, California in September 1976.  The chronology of service assignments shows that he was incarcerated for civilian charges from shortly after his arrival at Camp Pendleton until the end of July 1977.  The place of incarceration and nature of the charges was not noted in the record.  However, the record indicates that the charges had been dropped, that he had been returned to military authority, and that he completed the school training program at the end of August 1977.  The record also indicated that the Veteran was promoted to private first class, effective July 1, 1977.  He then transferred for duty to Camp Lejeune, North Carolina.  A Report of Separation from Active Duty (DD-214) shows no lost time (such as for unauthorized absence) with credit for active duty from June 1976 to March 1978.  The Veteran was awarded an early honorable discharge.  

However, service treatment records showed that the Veteran underwent an annual physical examination in May 1977.  The examiner noted no psychiatric abnormalities or any reports of trauma or injuries or reference to incarceration.  The Veteran denied any illnesses or injuries and signed the examination report.  He also received dental care in June 1977.  The examination and dental care was performed while the Veteran was assigned to the school at Camp Pendleton, suggesting that he was not incarcerated at this time.  

In December 1977 and January 1978, the Veteran sought treatment at Camp Lejeune for insomnia and unspecified dreams caused by "repeating an episode that causes severe tension."  The Veteran was referred for a mental health examination, and these clinicians noted no indications of mental illness.  In February 1978, a clinician noted that the Veteran had returned from field exercises with greatly reduced insomnia.  The Veteran did report the end of a relationship with a girlfriend but made no mention of incarceration experiences.  Later in February 1978, the Veteran sought treatment at a clinic after having carried a dead body.  There were no further details on the nature and circumstances of this event.  The clinicians prescribed an antiseptic scrub for his hands, but there was no mention of any mental health symptoms.  

In a Recommendation for Administrative Discharge, the Veteran's commanding officer noted that the Veteran had been admitted to a military hospital in February 1978 after displaying inappropriate behavior and reporting that his life was in danger from "drug dealers."  In a March 1978 clinical summary, a military physician noted that the Veteran had been diagnosed with drug-induced psychosis and a long standing character and behavior disorder manifesting as a conflict with authority.  The physician noted that the Veteran could not adjust to the military, did not require mental health treatment, and would not benefit from it.  The physician recommended an administrative discharge for unsuitability which the Veteran received. 
 
In January 1981, the Veteran was admitted for inpatient treatment at a VA Medical Center in Texas.  The attending physician noted that the admission was for treatment for heavy alcohol abuse and a diverse variety of drug abuse since childhood and during a seven month incarceration in a Mexican jail.  The Veteran reported that he had been charged with but acquitted of possession of marijuana but used drugs extensively in jail.  He reported that he had not used street drugs for at least the last six months but still drank excessively and occasionally used marijuana.  The physician noted that the Veteran had been diagnosed in service as a paranoid schizophrenic, but the Veteran denied this history.  It is not clear where the physician had obtained the in-service information.  The Veteran reported that he was employed and could not participate in a treatment program, so he was discharged with prescription for an anti-alcohol abuse medication.  There was no mention of specific traumatic events including any that occurred in the jail or in his off base neighborhood.  

In October and November 1984, the Veteran was ordered to seek mental health treatment by a civil court after having blackouts and shooting a weapon at passing cars.  Clinicians noted that the Veteran had been brought to the hospital by a probation officer who reported that the Veteran had been sentenced to 10 years' probation for aggravated assault with a weapon.  A VA examiner noted the Veteran's report of addiction to drugs while in service with no memory of the events leading to his military examinations and discharge in 1978.  He reported an event in service when he had tried to revive a small child who had been tortured or burned to death by relatives.  The Veteran reported receiving brief VA treatment in 1981 but no other treatment since active service.   After several mental health assessments and psychological tests, the attending clinicians diagnosed substance abuse and personality disorders and ruled out any psychoses.  There were no comments associating the lifelong substance abuse and personality manifestations with any events in service.  

The RO received the Veteran's claim for service connection for PTSD in April 2010.  

Records of VA inpatient and outpatient care dated from February 2010 to December 2015 are of record.  The Veteran underwent many periods of outpatient and inpatient VA substance abuse treatment approximately yearly since 2009 without remission.  On at least one occasion, the Veteran had been discharged from a VA program early for possession of a knife in the treatment facility.  Clinicians also noted symptoms of anxiety and depression associated with job and social problems that caused a return to substance abuse.  The records prior to October 2012 are silent for a diagnosis or specific treatment for PTSD or any other trauma related disorder.  

In October 2012, VA substance abuse program intake examiners noted the Veteran's report that he had been previously diagnosed with PTSD and continued to have legal infractions and substance abuse.   This month, a VA psychiatrist noted the Veteran's report of his presence in a Mexican jail during a fire in which several inmates were burned but that his current stressors involved a lack of stable housing and conflicts with authority.  In the admission examination and discharge examination in November 2012, the psychiatrist diagnosed adjustment disorder with mood disturbance, PTSD, substance abuse disorders, and possible depression and impulse control disorder.  The psychiatrist did not assess the Veteran's specific symptoms versus the PTSD diagnostic criteria.  The Veteran entered another VA substance abuse treatment program.  During the program, the Veteran tested positive for on-going marijuana use.  

Late in November 2012, the VA psychiatrist attending patients in the program diagnosed polysubstance dependence, bipolar disorder (not otherwise specified), and PTSD without notation of the events in service.  Another VA psychologist also performed a comprehensive examination, noting the Veteran's depressed mood and insomnia was attributable to substance abuse, and that the Veteran reported nightmares of his experiences in the Mexican jail, which for the first time included a sexual assault.  This psychologist diagnosed alcohol and cannabis dependency, adjustment disorder with depressed mood, and rule out PTSD, also noting the influence of secondary gain for seeking treatment services.  

In January 2013, the Veteran requested a statement from an attending physician to confirm that his insomnia and dreams noted in military records in 1978 were indications of PTSD.  The physician declined to do so, noting that the symptoms may be associated with PTSD but are not diagnostic of PTSD.  

In February 2013, an attending VA psychologist examined the Veteran for the specific purpose to evaluate the Veteran for symptoms of PTSD or other trauma related disorders for admission to a trauma clinic.  The psychologist noted the previous diagnoses of substance abuse and PTSD but also noted that the results of testing showed over reporting of symptoms and that it was unclear whether he met the diagnostic criteria for PTSD.   The Veteran was suspicious and evasive during the testing and repeatedly asked for assistance with his PTSD disability claim.  The psychologist noted, "...given the questionable quality of the Veteran's self- report, likely secondary gain associated with obtaining this diagnosis, and these reported trauma related symptoms may be better accounted for by co-occurring issues, e.g. substance abuse and/or personality traits."  The psychologist also noted, The Veteran was also noted to be reporting significant depressive and psychotic symptoms.  Given his prior history it is unclear if these symptoms are indicative of a separate Mood or Psychotic disorder or are better explained by prior substance abuse and /or co-occurring Cluster B traits."  The psychologist recommended further behavioral observations to provide diagnostic clarification.   The Veteran was admitted for treatment in the clinic for cognitive-behavioral coping skills training and to provide additional diagnostic clarification and continued this therapy through March 2013.  He then applied for acceptance into a formal VA PTSD program, which was not approved.  

In December 2014, the Veteran again sought inpatient VA treatment for polysubstance dependence and PTSD.  A psychologist performed a screening examination and noted the Veteran's long history of substance abuse and ineffectual relationships as well as his history of previous VA treatment.  The Veteran reported depressed mood that varied in severity, lack of anger control, and past episodes of homicidal ideations and auditory hallucinations.  The initial diagnoses were alcohol, cannabis, and methamphetamine abuse disorders, adjustment disorder with depressed mood, PTSD, antisocial traits with significant factors related to housing, primary support group, social environment, and financial issues.   

In January 2015, the VA psychologist who performed the February 2013 examination, again assessed the Veteran's mental health history and current status.  He referred to his previous testing and assessment and highlighted the Veteran's tendency to over-report symptoms or report bizarre or atypical symptoms in a likely effort to distort the presentation and personality style.  During the examination, the Veteran appeared somewhat depressed and blunted but focused attention the severity of his PTSD symptoms and frustration with being denied residential treatment for PTSD.  The Veteran blamed his anti-social behavior on PTSD.  The psychologist again found that the Veteran did not meet the diagnostic criteria for PTSD, and that there was significant evidence of symptom feigning and possible malingering, the latter requiring further investigation.  He referred the Veteran for continuing care for mood symptoms caused by substance abuse or his personality traits.  

In March 2015, an attending VA psychiatrist accurately summarized the service and post service treatment and diagnoses.   The psychiatrist added the Veteran's report that he had used hallucinogens while in service and that he had two open marijuana possession charges pending but had been sober during the current treatment program.  The Veteran again recounted his experiences in the Mexican jail but reported current stressors of dropping credits and losing money for an education class and loss of housing due to financial difficulties.  He reported that he had previously been in a PTSD treatment program with good benefit.  However, there is no record of the Veteran's participation in a VA PTSD program. 

After a mental status evaluation, the psychiatrist diagnosed an unspecified depressive disorder (rule out substance-induced depressive disorder), and a history of PTSD and anxiety symptoms but that further information was necessary to clarify these diagnoses.  The psychiatrist also noted an extensive history of disordered substance use including cannabis, alcohol, methamphetamines, and opioids.  The psychiatrist recommended continued treatment in the substance abuse program. 

During the November 2015 Board hearing, the Veteran testified regarding the harsh conditions, widespread drug abuse, inmate torture, riots, "hand to hand combat" with other inmates, and fire at the Mexican jail in which he reportedly was incarcerated for ten months but found not guilty in three court proceedings.  He stated that when he returned to the Marine Corps, he was promoted and given back pay.  He also stated that after transfer to Camp Lejeune he had attempted to revive a child living in his neighborhood until he realized that the child had been burned to death.  He reported that during that period of service he was self-medicating with various substances which continued after service and contributed to the civil charges of aggravated assault with a firearm and ten year probation.  The Veteran acknowledged that he received VA substance abuse treatment but not formal PTSD treatment.  He reported that he was receiving "unofficial" treatment from a counselor, a college student hired by VA to collect money from veterans, who had failed to properly assist him with a VA education claim, causing a loss of financial benefits.  Nevertheless, the Veteran reported that he was still in school and maintaining a satisfactory grade point average. 

First addressing the matter of PTSD, considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for PTSD must be denied because the weight of the competent, probative evidence indicates that the Veteran does not meet the diagnostic criteria for the disorder.
 
It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the credible data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30   (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Although there are some places in the record in which competent VA examiners noted a diagnosis (or a rule-out diagnosis) of PTSD, the Board finds that the most complete, probative, and non-conditional assessment is that the Veteran does not have a qualifying diagnosis of PTSD.  The Board must presume that those competent VA examiners who did note an unequivocal diagnosis made that diagnosis in accordance with the DSM-IV criteria.  However, the Board finds that these diagnoses were either equivocal or influenced by the Veteran's inaccurate reports that he had been previously diagnosed and provided treatment for PTSD.  None of these examiners cited above included any rigorous analysis of the Veteran's claimed symptoms and experiences.  All recommended substance abuse treatment as the primary regimen.  The Veteran was never accepted into a PTSD program.  Rather, all his outpatient and inpatient treatment was directed to sobriety and coping skills.  

The Board places greatest probative weight on the opinion of the VA psychologist who examined the Veteran in February 2013 and January 2015 specifically to address the possibility of trauma related anxiety disorders and PTSD and found that there was significant symptom over reporting, feigning, and possible malingering.  This examiner specifically found that the Veteran did not meet the diagnostic criteria for PTSD.  

The Board also places great probative weight on the service personnel and treatment records in which the Veteran's behavior after the alleged traumatic events was evaluated as substance abuse psychoses and personality disorders.  This emphasis is warranted because the military medical examiners and military supervisors had direct contact and observation of the Veteran and were in the best position to evaluate his behavior without influence by the Veteran's post-service statements, which VA clinicians considered to be over-reported, feigned, and/or motivated by secondary gain.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110, 1131.  Hence, where, as here, the weight of the competent, probative evidence indicates that the Veteran does not have the primary disability for which service connection is sought (here, PTSD), there can be valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Under these circumstances, the Board need not render determinations addressing whether there is credible evidence that the alleged events in the Mexican jail or with respect to the neighborhood child actually occurred, whether the events in the jail constituted terrorist activity, or whether the period of incarceration was due to the Veteran's misconduct.  As, in the instant case, service connection for PTSD must be denied because the first essential criterion for an award of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met, service connection cannot be established; hence, the remaining criteria need not be addressed.  

As for other psychiatric diagnoses of record, VA outpatient and inpatient substance abuse program records from February 2010 to December 2015 document occasional diagnoses of anxiety and depression, but clinicians associated these symptoms and disorders with job and social problems that caused his return to substance abuse.  A VA psychologist in February 2013 noted that was unclear if these symptoms were indicative of a separate Mood or Psychotic disorder or are better explained by prior substance abuse and /or co-occurring Cluster B traits.  In any event, the examiner found that the Veteran's anxiety and depressive symptoms were products of his extensive history of recurring substance abuse and/or personality traits.  The Board notes that the Veteran participated in numerous, repetitive VA substance treatment programs with no long term success.  

In December 2014, the Veteran reported depressed mood was diagnosed as associated with alcohol, cannabis, and methamphetamine abuse disorders, adjustment disorder with depressed mood, and antisocial traits with significant factors related to housing, primary support group, social environment, and financial issues.  In January 2015, the VA psychologist who examined the Veteran in February 2013 again referred the Veteran for continuing care for mood symptoms that he found were caused by substance abuse or personality traits.   

In short, diagnosed anxiety and depression have been found by many clinicians to be manifestations of, or distinct disorders related to, chronic abuse of several substances or of adjustment disorders or antisocial personality traits associated with housing, primary support group, social environment, and financial issues.  As neither has been etiologically related to service, there is no basis for an award of service connection.  

The Board further points out that, to the extent that the record reflects assessments of various substance abuse disorders and developmental disorders, service connection for such is legally precluded.  Developmental defects and personality disorders are not diseases or injuries for compensation purposes (see 38 C.F.R. § 3.303 (c)), and hence, do not constitute disabilities for which service connection may be awarded.  Moreover, service connection may be granted only when a disability as incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.  As such, diagnosed disabilities of drug or alcohol abuse are not disabilities for which primary (direct) service connection may be granted.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.

Although the Veteran may sincerely believe that he has PTSD or other psychiatric disability disorders resulting from his alleged in-service traumatic experiences, the matters of a diagnosis and etiology of the psychiatric disorders here at issue are within the province of trained mental health professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matters on which this claim turns are complex matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As a layperson not shown to have appropriate training and expertise, the Veteran simply is not competent to render a probative opinion on a complex medical matter, such as whether the diagnostic criteria for PTSD are met, or whether there exists a medical basis to award service connection for any other diagnosed psychiatric condition and service-to include the traumatic events the Veteran allegedly experienced therein.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Hency v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

Aa noted in the Introduction, above, in a February 2015 rating decision, the RO denied service connection for bilateral hearing loss.  In November 2015, the Veteran filed an NOD.  The Veteran has properly initiated an appeal with respect to the denial of service connection for bilateral hearing loss, and the AOJ must issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, this matter is hereby REMANDED for the following action:

Furnish to the Veteran and his representative an appropriate SOC with respect to the denial of service connection for bilateral hearing loss, along with a VA Form 9, and afford them full opportunity to perfect an appeal as to that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any issue not currently in appellate status-as regards the claim referenced above, within the remainder of the one-year appeal period from notice of the denial, or 60 days of the issuance of the SOC, whichever is later-a timely appeal must be perfected.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


